
	

113 HR 4050 IH: Servicemembers Opportunity Act
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4050
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Heck of Washington (for himself and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to provide for alternate means of proof of period of
			 military service for purposes of the interest rate limitation.
	
	
		1.Short titleThis Act may be cited as the Servicemembers Opportunity Act.
		2.Proof of period of military service for purposes of interest rate limitation under the
			 Servicemembers Civil Relief ActSection 207(b)(1) of the Servicemembers Civil Relief Act (50 U.S.C. App. 527(b)(1)) is amended by
			 inserting after calling the servicemember to military service the following: , or other appropriate indicator of military service, including a certified letter from a
			 commanding officer or information from the Defense Manpower Database
			 Center,.
		
